                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


JH PORTFOLIO DEBT EQUITIES, LLC,               ) Civil Action No. 6:18-cv-00745-DCC
                                               )
              Plaintiff,                       )
                                               )
                                               )              PROTECTIVE AND
                                               )         CONFIDENTIALITY ORDER
GARNET CAPITAL ADVISORS, LLC,                  )
                                               )
              Defendant.                       )
                                               )
                                               )


       Pursuant to joint motion of counsel for the Plaintiff and counsel for the Defendant

this Protective Order (the “Protective Order”) shall govern the handling of documents,

electronically stored information, other tangible things, deposition testimony, deposition

exhibits, responses to interrogatories and requests for admissions, and any other

information disclosed or produced by any party or non-party (“Discovery Materials”) in the

course of discovery in the above captioned matter.

       1.     In consideration of the sensitive nature of certain Discovery Materials that

may be produced or disclosed by any party or non-party during the course of discovery

in this matter, the parties have agreed to protect and maintain the confidentiality of certain

Discovery Materials.

       2.     Any Discovery Materials provided by any party or third party (“Producing

Party”) and received by any party or third-party (“Receiving Party”) during the pendency

of this case are to be used for the prosecution or defense of this case and any ensuing

appeals, and not for any other purpose.




                                           1 of 19
       3.        This Order does not limit the use or disclosure of Discovery Materials that

have been obtained by any party or third party from any other source lawfully possessing

such information and not in violation of any obligation of confidentiality with respect

thereto, including but not limited to Discovery Materials that: (a) were already known to

such party or third party by lawful means prior to acquisition from, or disclosure by, the

other party or third party in this case; (b) is or becomes publicly known through no fault

or act of such party or third party; or (c) is rightfully received by such party from a third

party, which has authority to provide such Discovery Material, and without restriction as

to disclosure.

       4.        Third Parties that produce documents pursuant to this Protective Order shall

have the benefit of this Protective Order, and shall be entitled to enforce its terms, if they

agree to be bound hereby through certification of Attachment B.

       5.        This Protective Order creates two categories of Confidential Information:

CONFIDENTIAL and HIGHLY CONFIDENTIAL. Documents designated CONFIDENTIAL

or HIGHLY CONFIDENTIAL under this Order shall not be used or disclosed by the parties

or counsel for the parties or any other persons for any purposes whatsoever other than

preparing for and conducting the litigation in which the documents were disclosed

(including any appeal of that litigation).

                 (a)   CONFIDENTIAL. Discovery Materials that may be designated

       CONFIDENTIAL are those that the Producing Party reasonably believes

       constitute, contain, or refer to information that is not generally available to or

       accessible by the general public, or that is to be kept confidential due to preexisting

       obligations. Discovery Materials that may be designated CONFIDENTIAL include,




                                             2 of 19
but are not limited to, market, business, and financial information, and other

confidential business and commercial information, except to the extent covered by

section (b) below.

       (b)    HIGHLY CONFIDENTIAL. Discovery Materials that may be

designated HIGHLY CONFIDENTIAL are those Discovery Materials that a

Producing Party reasonably believes constitute, contain, or refer to confidential

business or commercial information the disclosure of which to a business

competitor might tend to damage the Producing Party’s competitive position,

including but not limited to information subject to third-party non-disclosure or

confidentiality agreements; and sensitive confidential personal information,

including but not limited to, personally identifiable information, personal financial

information, social security numbers, and bank account numbers. In recognition of

the limitations on use of Discovery Materials designated as HIGHLY

CONFIDENTIAL it is the intention of the parties that the HIGHLY CONFIDENTIAL

designation be used when the Producing Party has a good faith belief that

refraining from designating the Material as HIGHLY CONFIDENTIAL would risk

competitive injury to the Producing Party or constitute an invasion of any

individual’s reasonable expectation of privacy, and/or potentially violate any

contractual obligation to a third-party. If redaction would allow HIGHLY

CONFIDENTIAL documents to be designated as CONFIDENTIAL then such

redaction should be applied to the least amount of information possible (e.g., social

security number, bank account number, and credit information).




                                   3 of 19
       6.     The designation by any Producing Party of any Discovery Materials under

this Protective Order as CONFIDENTIAL or HIGHLY CONFIDENTIAL shall constitute a

representation to the parties and the Court that the Producing Party has a good faith belief

that there is a valid basis for such designation.

       7.     Any party may designate documents as CONFIDENTIAL or HIGHLY

CONFIDENTIAL, but only after review of the documents by an attorney1 who has, in good

faith, determined that the documents contain information protected from disclosure by

statute, or pursuant to this order. The certification shall be made concurrently with the

disclosure of the documents, using Attachment A which shall be executed subject to the

standards of Rule 11 of the Federal Rules of Civil Procedure.

              (a)    In the case of Discovery Material that is not testimony,

       CONFIDENTIAL and HIGHLY CONFIDENTIAL shall be so designated by placing

       or affixing the word “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the

       document in a manner which will not interfere with the legibility of the document

       and which will permit complete removal of the CONFIDENTIAL or HIGHLY

       CONFIDENTIAL designation.

              (b)    In the case of Discovery Material that is testimony, CONFIDENTIAL

       and HIGHLY CONFIDENTIAL shall be so designated by the Producing Party’s

       counsel stating on the record at the time of such disclosure that the testimony is

       CONFIDENTIAL or HIGHLY CONFIDENTIAL, or the Producing Party’s counsel


1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL or
HIGHLY CONFIDENTIAL must be admitted to the Bar of at least one state but need not
be admitted to practice in the District of South Carolina and need not apply for pro hac
vice admission. By signing the certification, Attachment A, counsel submits to the
jurisdiction of this court with regard to the certification.



                                          4 of 19
      transmitting written notice of the CONFIDENTIAL or HIGHLY CONFIDENTIAL

      designation to counsel for all parties within ten (10) days of receiving the transcript

      of the testimony, provided that only those portions of any transcript designated as

      CONFIDENTIAL or HIGHLY CONFIDENTIAL shall be deemed CONFIDENTIAL

      or HIGHLY CONFIDENTIAL.

      8.     Documents      shall   be    designated     CONFIDENTIAL         or    HIGHLY

CONFIDENTIAL prior to, or contemporaneously with, the production or disclosure of the

documents except for documents produced for inspection under the “Reading Room”

provisions set forth in Paragraph 14 below. The failure to affix such designation at any

given time does not constitute a waiver of the right to designate the material as

CONFIDENTIAL or HIGHLY CONFIDENTIAL, and a Producing Party may make such a

designation at any time after the material is produced, with the effect that the material

then becomes subject to this Protective Order.

      9.     Inadvertent or unintentional production of Discovery Materials without prior

designation as CONFIDENTIAL or HIGHLY CONFIDENTIAL shall not be deemed a

waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order. In the event of an inadvertent disclosure of the

CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery Material, the Producing Party

making the inadvertent disclosure, upon learning of the disclosure shall, in writing,

promptly notify the person or entity to which the disclosure was made that it has received

CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery Material that is subject to this

Protective Order. The Receiving Party shall treat such Discovery Materials as

CONFIDENTIAL or HIGHLY CONFIDENTIAL from the date that such notice is received.




                                          5 of 19
Disclosure of CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery Material prior to

receipt of this notice from the Producing Party to persons not authorized to receive such

CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery Materials shall not be deemed a

violation of this Protective Order; however, those persons to whom disclosure was made

are to be advised that the CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery

Material disclosed is CONFIDENTIAL or HIGHLY CONFIDENTIAL and must be treated

in accordance with this Protective Order.

      10.    The parties and counsel for the parties shall not disclose or permit the

disclosure of any documents designated CONFIDENTIAL or HIGHLY CONFIDENTIAL

under the terms of this Protective Order to any other person or entity except as set forth

in subparagraphs (a) and (b) below, and then only after the person to whom disclosure is

to be made has executed an acknowledgment (Attachment B), that he or she has read

and understands the terms of this Protective Order and agrees to be bound by it. Subject

to these requirements, the following categories of persons may be allowed to review

documents which have been designated CONFIDENTIAL or HIGHLY CONFIDENTIAL

pursuant to this Order:

             (a)    CONFIDENTIAL: (i) counsel and employees of counsel for the

      parties who have responsibility for the preparation and/or trial of the lawsuit,

      including regular and temporary employees and vendors, provided they are

      necessary to assist in the preparation and/or trial of the lawsuit; (ii) parties and

      employees of a party to this Order but only to the extent counsel shall certify that

      the specifically named individual party or employee’s assistance is necessary to




                                            6 of 19
      the conduct of the litigation in which the information is disclosed2; (iii) individuals

      shown on the face of a document as having authored or previously received the

      document; (iv) the court; (v) any witness at a deposition in this case, provided there

      is a legitimate basis for such disclosure, and the safeguards provided for in this

      Confidentiality Order are followed; (vi) court reporters and videographers

             engaged for depositions and those persons, if any, specifically engaged for

      the limited purpose of making photocopies of documents; (vii) consultants,

      investigators, or experts (hereinafter referred to collectively as “experts”) employed

      by the parties or counsel for       the parties to assist in the preparation and trial

      of the lawsuit; (viii) graphics or design services personnel retained by counsel for

      a party for purposes of preparing demonstrative or other exhibits; and (ix) other

      persons only upon consent of the Producing Party or upon order of the court and

      on such conditions as are agreed to or ordered.

             (b)    HIGHLY CONFIDENTIAL: (i) outside attorneys of record for the

      parties in this matter, such counsel of record being Moore & Van Allen, PLLC,

      Brownstein Hyatt Farber Schreck, LLP, and Miller Barondess, LLP for Plaintiff JH

      Portfolio Debt Equities, LLC; Roe Cassidy Coates & Price, P.A. and RuyakCherian

      LLP for Defendant Garnet Capital Advisors, LLC; (ii) regular and temporary

      employees and vendors for the outside attorneys of record (named in (i)) who have

      responsibility for the preparation and trial of the lawsuit; (iii) in-house litigation



2
  At or prior to the time such party or employee completes his or her acknowledgment of
review of this Order and agreement to be bound by it (Attachment B), counsel shall
complete a certification in Attachment C. Counsel shall retain the certification together
with the form signed by the party or employee.




                                          7 of 19
      counsel for each party to this lawsuit, along with their immediate administrative

      staff, (iv) individuals shown on the face of the document as having authored or

      previously received the document; (v) the court; (vi) any witness at a deposition in

      this case, provided there is a legitimate basis for such disclosure, and the

      safeguards provided for in this Order are followed; (vii) court reporters and

      videographers engaged for depositions and those persons, if any, specifically

      engaged for the limited purpose of making photocopies of documents; (viii)

      consultants, investigators, or experts (hereinafter referred to collectively as

      “experts”) employed by the parties or counsel for the parties to assist in the

      preparation and trial of the lawsuit; (ix) graphics or design services personnel

      retained by counsel for a party for purposes of preparing demonstrative      or

      other exhibits; (x) any other person only upon order of the Court or upon written

      consent of the party producing the HIGHLY CONFIDENTIAL Material; and (xi)

      HIGHLY CONFIDENTIAL Material shall only be disclosed to persons or entities

      listed above in (iii) (vi), (viii) who consent and acknowledge to be bound by this

      Order through execution of Attachment B.

      11.    Counsel for the parties shall take reasonable efforts to prevent unauthorized

disclosure of documents designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL

pursuant to the terms of this Protective Order. Counsel shall maintain a record of those

persons, including employees of counsel, who have reviewed or been given access to

the documents along with the originals of the forms signed by those persons

acknowledging their obligations under this Protective Order.




                                        8 of 19
       12.     In the case of accidental or inadvertent disclosure of Discovery Materials,

or CONFIDENTIAL or HIGHLY CONFIDENTIAL information not in accordance with this

Protection Order, counsel for the party responsible for the disclosure shall promptly notify

counsel for the Producing Party or the party who designated the Discovery Materials as

CONFIDENTIAL or HIGHLY CONFIDENTIAL of the disclosure and make every effort to

prevent further disclosure, including attempting to retrieve all copies of the Discovery

Materials or CONFIDENTIAL or HIGHLY CONFIDENTIAL information from the recipients

thereof, and attempting to secure the agreement of the recipients not to further

disseminate the Discovery Materials, CONFIDENTIAL or HIGHLY CONFIDENTIAL

information in any form.

       13.     All copies, duplicates, extracts, summaries or descriptions of Discovery

Materials designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL under this

Protective Order or any portion of such Discovery Material, shall be immediately affixed

with the designation “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” if the word does not

already appear on the copy. All such copies shall be afforded the full protection of this

Protection Order.

       14.     In order to facilitate timely disclosure of large numbers of Discovery Material

which may contain CONFIDENTIAL or HIGHLY CONFIDENTIAL information, but which

have not yet been reviewed and marked, the following “Reading Room” provisions may

be utilized.

               (a)    Discovery Materials may be produced for review at a party’s facility

       or other controlled location (“Reading Room”), prior to designation as

       CONFIDENTIAL or HIGHLY CONFIDENTIAL. After review of these Discovery




                                           9 of 19
Materials, the party seeking discovery may specify those for which further

production is requested. The Producing Party shall then copy the requested

Discovery Materials for production. To the extent any of the requested Discovery

Materials warrant a CONFIDENTIAL or HIGHLY CONFIDENTIAL designation, the

copies shall be so marked prior to further production.

      (b)    Unless otherwise agreed or ordered, copies of Reading Room

Discovery Materials shall be requested within twenty days of review in the Reading

Room and shall be produced within thirty days after the request is made.

      (c)    The Producing Party shall maintain a log of persons who have

reviewed Discovery Materials in the Reading Room and the dates and time of their

presence.

      (d)    The production of Discovery Materials for review within the confines

of a Reading Room shall not be deemed a waiver of any claim of Confidentiality,

so long as the Reviewing Parties are advised that the Reading Room production

is pursuant to this provision and that the Reading Room may contain confidential

Discovery Materials which have not yet been marked as CONFIDENTIAL or

HIGHLY CONFIDENTIAL.

      (e)    Until such time as further production is made of Discovery Materials

reviewed in a Reading Room, the reviewing party shall treat all material reviewed

as if it was marked CONFIDENTIAL or HIGHLY CONFIDENTIAL at the time

reviewed. If not yet reviewed and designated by the Producing Party, the

Producing Party shall set the initial designation, whether CONFIDENTIAL or




                                 10 of 19
       HIGHLY CONFIDENTIAL, based on a good faith belief regarding the contents of

       the Discovery Materials.

       15.    In the event a party seeks to file any Discovery Material that is subject to

this Protective Order with the Court, that party shall take appropriate action to insure that

the Discovery Materials receive proper protection from public disclosure including: (1)

filing a redacted document with the consent of the party who designated the Discovery

Material as CONFIDENTIAL or HIGHLY CONFIDENTIAL; (2) where appropriate (e.g. in

relation to discovery and evidentiary motions), submitting the Discovery Materials solely

for in camera review; or (3) where the preceding measures are not adequate, seeking

permission to file the Discovery Material under seal pursuant to the procedural steps set

forth in Local Civil Rule 5.03, D.S.C., or such other rule or procedure as may apply. The

party seeking to submit the Discovery Material to the Court shall first consult with counsel

for the party who designated the Discovery Material as CONFIDENTIAL or HIGHLY

CONFIDENTIAL to determine if some measure less restrictive than filing under seal may

serve to provide adequate protection.

       16.    No party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Protective Order unless the party

moves for an Order providing such special protection.

       17.    During the pendency of this lawsuit any CONFIDENTIAL or HIGHLY

CONFIDENTIAL designation is subject to challenge. A party who contends that Discovery

Materials designated CONFIDENTIAL or HIGHLY CONFIDENTIAL are not entitled to

confidential treatment may, after making a good faith effort to resolve any such objection,

move on reasonable notice for an order vacating the designation. While such motion is




                                          11 of 19
pending, the Discovery Material in question shall be treated as designated, whether

CONFIDENTIAL or HIGHLY CONFIDENTIAL and shall continue to be treated as subject

to the full protections of this Protective Order. Challenges to the confidentiality of

documents may be made at any time and are not waived by the failure to raise the

challenge at the time of initial disclosure or designation.

       18.    All provisions of the Protective Order restricting the use of Discovery

Material designated CONFIDENTIAL or HIGHLY CONFIDENTIAL shall continue to be

binding after the conclusion of the litigation unless otherwise agreed or ordered.

       19.    The terms of this Protective Order shall survive any settlement, dismissal,

judgment or other disposition of this case.

       20.    Within thirty (30) days after the conclusion of the litigation, including

conclusion of any appeal, all Discovery Material designated or otherwise treated as

CONFIDENTIAL or HIGHLY CONFIDENTIAL under this Order shall be returned to the

Producing Party unless: (1) the Discovery Material has been entered as evidence or filed

(unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu of

return; or (3) as to Discovery Material containing the notations, summations, or other

mental impressions of the Receiving Party, that party elects destruction.

       21.    Notwithstanding the requirements of Paragraph 20, counsel may retain

attorney work product including an index which refers or relates to information designated

CONFIDENTIAL or HIGHLY CONFIDENTIAL so long as that work product does not

duplicate verbatim substantial portions of the text of the CONFIDENTIAL or HIGHLY

CONFIDENTIAL Discovery Material. This work product continues to be CONFIDENTIAL

or HIGHLY CONFIDENTIAL under the terms of this Protective Order. An attorney may




                                          12 of 19
use his or her work product in a subsequent litigation provided that its use does not

disclose the CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery Material.

       22.    Nothing in this Protective Order shall prevent any party from disclosing its

own Discovery Materials that it has designated as CONFIDENTIAL or HIGHLY

CONFIDENTIAL as it deems appropriate, and no such disclosure will waive any party's

obligations under this Order except as provided by law. This paragraph shall not be

construed to extinguish or modify any prior stipulation or order.

       23.    All persons to whom CONFIDENTIAL and HIGHLY CONFIDENTIAL

Discovery Material is disclosed shall be bound by this Order. It shall be the responsibility

of counsel for each party to this case to ensure that persons authorized to receive

CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery Material have knowledge of the

terms of this Order and agree to be bound by them (Attachment B).

       24.    Should any Receiving Party receive any request for any Producing Party’s

information   (whether    CONFIDENTIAL,        HIGHLY     CONFIDENTIAL,        or   without

designation), whether pursuant to a litigation or arbitration discovery request, third party

subpoena, or otherwise, the Receiving Party shall give the Producing Party prompt notice

of the request so that the Producing Party has an opportunity to object to such disclosure

and to otherwise protects its rights. The Receiving Party’s counsel shall provide notice by

email and telephone call to the Producing Party’s counsel, rather than relying upon the

United States Mail for such notice. Provided such notice has been given, the Receiving

Party shall not be in violation of this Protective Order by making a disclosure required by

law.




                                         13 of 19
       25.    Nothing in this Protective Order shall be deemed to be a limit or waiver of

the attorney-client privilege, work product privilege, or any other applicable privilege.

       26.    If Discovery Material subject to a claim of attorney-client privilege, work

product immunity, or other lawful privilege is inadvertently or unintentionally disclosed or

produced, such disclosure or production shall in no way prejudice or otherwise constitute

a waiver or estoppel of any such privilege or immunity. Any party which inadvertently or

unintentionally discloses or produces such Discovery Material may seek return of that

Discovery Material by providing written notice, promptly upon learning of the disclosure

or production, to all recipients of such Discovery Material (the “Receiving Parties”). The

Receiving Parties shall have five (5) business days to return the original and all copies,

and all attachments of the Discovery Material to the Producing Party and shall delete any

versions of the Discovery Material and expunge from any other document or material

information reflecting the contents of the inadvertently produced privileged item, except

for what is necessary for the sole purpose of promptly challenging the Producing Party’s

privilege designation. The Party who receives such Discovery Materials reserves,

maintains and in no way limits its rights to challenge the designation of such Discovery

Materials as privileged. The Receiving Parties returning such Discovery Material may not

assert the fact or circumstances of such inadvertent production as a basis for any

argument or motion, including a motion seeking production of such items.

       27.    This Protective Order shall be subject to modification on motion of any party

or any other person who may show an adequate interest in the matter to intervene for

purposes of addressing the scope and terms of this Order. The Protective Order shall




                                          14 of 19
not, however, be modified until the parties shall have been given notice and an opportunity

to be heard on the proposed modification.

       28.    Neither the taking of any action in accordance with the provisions of this

Protective Order, nor the failure to object hereto, shall be construed as a waiver of any

claim or defense in this lawsuit. Nothing herein shall be construed to affect in any way the

admissibility of any document, testimony, or other evidence during this lawsuit. Nothing

contained in this Protective Order or any declaration of confidentiality or restriction

hereunder shall be used or characterized by any Party, or its employees, agents, or

retained experts, as an “admission” by a Party opponent or an admission of other

evidence that materials produced in discovery are or are not, in fact, confidential or

proprietary business, financial, or personal information, or are entitled to any legal

protection. The failure to object to a Party’s designation of Discovery Materials as

CONFIDENTIAL or HIGHLY CONFIDENTIAL shall not constitute an admission that the

Discovery Materials so designated are, in fact, confidential or highly confidential or are

entitled to any legal protection. The failure to object to or challenge a designation of

CONFIDENTIAL or HIGHLY CONFIDENTIAL upon initial receipts of this material shall

not constitute or be construed as a waiver of that Party’s right to subsequently object or

challenge such designations at a later time. The failure to designate Discovery Materials

as CONFIDENTIAL or HIGHLY CONFIDENTIAL in accordance with this Protective Order

and the failure to object to a designation at a given time shall not preclude the filing of a

motion at a later date seeking to impose or challenge such designation.

       29.    This Protective Order is entered based on the representations and

agreements of the parties and for the purpose of facilitating discovery. Nothing herein




                                          15 of 19
shall be construed or presented as a judicial determination that any specific document or

item of information designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL by

counsel is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure

or otherwise until such time as a document-specific ruling shall have been made,



IT IS SO ORDERED
                                        s/Donald C. Coggins, Jr.
                                        Donald C. Coggins, Jr.
                                        United States District
                                        Court Judge


May 31, 2019
Spartanburg, South Carolina




                                        16 of 19
                                 ATTACHMENT A
                    CERTIFICATION BY COUNSEL OF DESIGNATION
                        OF INFORMATION AS CONFIDENTIAL

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

JH Portfolio Debt Equities, LLC,              )       Civil Action No. 6:18-cv-00745-DCC
                                              )
       Plaintiff,                             )       Certification by Counsel of Designation
vs.                                           )         of Information as Confidential
                                              )
Garnet Capital Advisors, LLC                  )
                                              )
      Defendant                               )

       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

       ❑       I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is [District Court Bar #].

       ❑       I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in which
               I conduct the majority of my practice is [state in which I practice most] where my
               Bar number is [that state's Bar #]. I understand that by completing this certification
               I am submitting to the jurisdiction of the United States District Court for the District
               of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                              [Signature of Counsel [s/name]]
                                                              Signature of Counsel

                                                              [Printed Name of Counsel [A]]
                                                              Printed Name of Counsel




                                              17 of 19
                                       ATTACHMENT B

                       ACKNOWLEDGMENT OF UNDERSTANDING
                                    AND
                            AGREEMENT TO BE BOUND

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION



JH PORTFOLIO DEBT EQUITIES, LLC, )                    Civil Action No. 6:18-cv-00745-DCC
                                 )
      Plaintiff,                 )
vs.                              )                    Acknowledgment of Understanding
                                 )                              and
GARNET CAPITAL ADVISORS, LLC, )                           Agreement to be Bound
                                 )
      Defendant                  )
                                 )


       The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
disclose any such confidential information to any other person, firm or concern.

        The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

               Name:                  [undersigned name [att B]]
               Job Title:             [Job Title [att B]]
               Employer:              [Employer [att B]]
               Business Address:      [Business Address [att B]]


Date: [date attachment B signed]                            [Signature [attachment B]]
                                                            Signature




                                             18 of 19
                                       ATTACHMENT C

                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION



JH PORTFOLIO DEBT EQUITIES, LLC, )                   Civil Action No. 6:18-cv-00745-DCC
                                    )
      Plaintiff,                    )                      Certification of Counsel
vs.                                 )                of Need for Assistance of Party/Employee
                                    )
GARNET CAPITAL ADVISORS, LLC, )
                                    )
      Defendant                     )
___________________________________ )

       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 6.b.2., I certify that the assistance of [name of assistant [att C]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

       ❑       A named party;

       ❑       An employee of named party [employee of named party]. This employee’s job
               title is [employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                            [Signature [attachment C]]
                                                             Signature




                                             19 of 19
